Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-2, 6-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing and manipulating data without significantly more. See Berkheimer (Fed. Cir. 2018). See attached 2019 Revised Patent Subject Matter Eligibility Guidance Appendix 1 pages 30-41.
	Claim 1 recites the following:
	A system, comprising an integrated circuit, wherein the integrated circuit comprises configuration memory that defines a circuit design implemented by the integrated circuit, wherein the circuit design comprises a plurality of regions, and wherein the system is configured to: [Additional elements that do not amount to more than the judicial exception]
	determine a physical location of an error in the configuration memory; [Abstract idea of analyzing data]
	determine a location in a floorplan of the configuration memory that corresponds to the physical location of the error in the configuration memory, [Abstract idea of analyzing data]
	wherein the floorplan of the configuration memory identifies where the plurality of regions of the circuit design are defined in the configuration memory; [Abstract data type]

	perform a corrective operation based at least in part on which of the plurality of regions of the circuit design the error in the configuration memory has occurred. [Abstract idea of analyzing and manipulating data. Note the claimed corrective operation is not defined and therefore is given its broadest reasonable interpretation, e.g., manipulating data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes and manipulates data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., circuit and memory.
	Claim 2 recites the following:
	The system of claim 1, wherein the integrated circuit comprises a field programmable gate array (FPGA). [Additional elements that do not amount to more than the judicial exception]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes and manipulates data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., FPGA.
	Claim 6 recites the following:
	The system of claim 1, wherein the floorplan is stored within the configuration memory. [Abstract idea of storing data]

	Claim 7 recites the following:
	The system of claim 1, wherein the error is due to a single event upset. [Abstract data type]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes and manipulates data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., circuit and memory.
	Claim 8 recites the following:
	The system of claim 1, wherein the system is configured to: determine whether the location in the floorplan corresponds to a first region of the plurality of regions; [Abstract idea of analyzing data]
	determine whether the first region is active; and [Abstract idea of analyzing data]
	perform the corrective operation based on whether the first region is active. [Abstract idea of analyzing and manipulating data. Note the claimed corrective operation is not defined and therefore is given its broadest reasonable interpretation, e.g., manipulating data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes and manipulates data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., circuit and memory.
	Claim 9 recites the following:
	The system of claim 1, wherein the plurality of regions is defined within the floorplan via a plurality of coordinates. [Abstract data type]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes and manipulates data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., circuit and memory.
	Claim 10 recites the following:
	A non-transitory machine-readable medium comprising instructions configured to cause a system that comprises an integrated circuit and a processor to: [Additional elements that do not amount to more than the judicial exception]
	determine a physical location of an error associated with configuration memory of the integrated circuit, [Abstract idea of analyzing data]
	wherein the configuration memory defines a circuit design implemented by the integrated circuit; [Abstract data type]
	determine a location on a floorplan of the circuit design that corresponds to the physical location of the error, [Abstract idea of analyzing data]
	wherein the floorplan is representative of the configuration memory; [Abstract data type]
	determine a region of a plurality of regions of the configuration memory to which the location in the floorplan corresponds; and [Abstract idea of analyzing data]
	cause the error to be corrected differently based at least in part on the region. [Abstract idea of analyzing and manipulating data. Note the claimed corrected is not defined and therefore is given its broadest reasonable interpretation, e.g., manipulating data.]

	Claim 11 recites the following:
	The non-transitory machine-readable medium of claim 10, wherein the instructions are configured to cause the system to determine whether the location in the floorplan corresponds to a static region or a partial reconfiguration region. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes and manipulates data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., circuit, processor and memory.
	Claim 12 recites the following:
	The non-transitory machine-readable medium of claim 10, wherein the instructions are configured to cause the system to: determine whether the region is actively in use; and [Abstract idea of analyzing data]
	cause the system to correct the error based on whether the region is actively in use. [Abstract idea of analyzing and manipulating data. Note the claimed corrected is not defined and therefore is given its broadest reasonable interpretation, e.g., manipulating data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes and manipulates data. In other words, it is just generic analysis using a computer. The claim does not include additional elements 
	Claim 13 recites the following:
	The non-transitory machine-readable medium of claim 10, wherein the region is programmed or designed by a maker of the integrated circuit, a user of the integrated circuit, a third party, or a combination thereof. [Abstract data type]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes and manipulates data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., circuit, processor and memory.
	Claim 14 recites the following:
	The non-transitory machine-readable medium of claim 10, wherein the plurality of regions comprises a second region, [Additional elements that do not amount to more than the judicial exception]
	wherein the region and the second region form an overlap portion, [Additional elements that do not amount to more than the judicial exception]
	wherein the instructions are configured to cause the system to determine whether the error is associated with the overlap portion. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes and manipulates data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., circuit, processor and memory.
	Claim 16 recites the following:
	A system comprising:
	an integrated circuit comprising configuration memory, wherein the integrated circuit is configured to implement a circuit design based on the configuration memory, wherein the configuration memory comprises a plurality of regions; and [Additional elements that do not amount to more than the judicial exception]
	a processor communicatively coupled to the integrated circuit; [Additional elements that do not amount to more than the judicial exception]
	wherein a controller of the integrated circuit, the processor, or both are configured to: [Additional elements that do not amount to more than the judicial exception]
	determine a physical location of an error in the configuration memory; [Abstract idea of analyzing data]
	determine a location in a floorplan of the configuration memory that corresponds to the physical location of the error in the configuration memory, [Abstract idea of analyzing data]
	wherein the floorplan of the configuration is indicative of where the plurality of regions of the circuit design are defined in the configuration memory; and [Abstract data type]
	perform a corrective operation based at least in part on the location in the floorplan. [Abstract idea of analyzing and manipulating data. Note the claimed corrected is not defined and therefore is given its broadest reasonable interpretation, e.g., manipulating data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes and manipulates data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., circuit, processor and memory.
	Claim 17 recites the following:
	The system of claim 16, wherein the processor is configured to run a compiler, [Additional elements that do not amount to more than the judicial exception]
	wherein the compiler is configured to generate the floorplan and a program comprising instructions associated with the circuit design. [Abstract idea of manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes and manipulates data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., circuit, processor and memory.
	Claim 18 recites the following:
	The system of claim 16, wherein the error corresponds to the first region, and [Abstract data type]
	wherein the system is configured to perform the corrective operation based on an error tolerance associated with the first region. [Abstract idea of analyzing and manipulating data. Note the claimed corrected is not defined and therefore is given its broadest reasonable interpretation, e.g., manipulating data.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes and manipulates data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., circuit, processor and memory.
	Claim 19 recites the following:
	The system of claim 16, wherein the error corresponds to the first region, [Abstract data type]

	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes and manipulates data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., circuit, processor and memory.
	Claim 20 recites the following:
	The system of claim 16, wherein the floorplan is stored on fifty kilobytes or less of the configuration memory. [Abstract idea of storing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “system” itself. The computer merely collects, analyzes and manipulates data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., circuit, processor and memory.
Allowable Subject Matter
Claims 3-5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3-5 and 15 recite patent eligible subject matter that is not related to an abstract idea.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byrn et al. US 2006/0218515 [Abstract and Background]
Toops et al. US 2013/0258751 [Abstract, Background and Summary]
Teper US 2017/0124238 [Abstract and Background]
Clevenger et al. US 2018/0046746 [Abstract, Background and Summary]
Izumi et al. US 2018/0300442 [Abstract and Background]
Examiner’s Comments
No prior art rejections were given in this Office action. The prior arts of record do not teach nor suggest the following limitations recited in claim 1: 
	A system, comprising an integrated circuit, wherein the integrated circuit comprises configuration memory that defines a circuit design implemented by the integrated circuit, wherein the circuit design comprises a plurality of regions, and wherein the system is configured to:
	determine a physical location of an error in the configuration memory;
	determine a location in a floorplan of the configuration memory that corresponds to the physical location of the error in the configuration memory,
	wherein the floorplan of the configuration memory identifies where the plurality of regions of the circuit design are defined in the configuration memory;
	determine in which of the plurality of regions of the circuit design the error in the configuration memory has occurred based at least in part on the location in the floorplan; and
	perform a corrective operation based at least in part on which of the plurality of regions of the circuit design the error in the configuration memory has occurred.
determine a physical location of an error in the configuration memory; determine a location in a floorplan of the configuration memory that corresponds to the physical location of the error in the configuration memory, wherein the floorplan of the configuration memory identifies where the plurality of regions of the circuit design are defined in the configuration memory; determine in which of the plurality of regions of the circuit design the error in the configuration memory has occurred based at least in part on the location in the floorplan; and perform a corrective operation based at least in part on which of the plurality of regions of the circuit design the error in the configuration memory has occurred.” Independent claims 10 and 16 recite similar limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113